Lumpkin, Justice.
Section 3697 of the code prescribes the manner in which, ordinaries, and other county officers, may obtain compensation for certain services for the payment of which no other provision is made by law. It requires these officers to submit their claims to the'grand juries of their respective counties at the spring term of the superior court, and it is-within the power of a grand jury to allow the whole of the sum claimed, or so much thereof as they may deem right and proper. When a claim is so allowed, the necessary amount to pay it must be raised by taxation, and when collected, paid over by the county treasurer to the party or parties entitled to the same. Until a given claim has been allowed by the grand jury, it cannot be treated as a demand against the county entitled to payment; and even after allowance, it does not become due until its payment is provided for by special taxation. It follows inevitably that-where a county has brought an action against the ordinary, he cannot set-off against the same a demand for extra compensation, arising under the above cited section of the code, which has not even been passed upon by the grand jury. The ruling here made is directly supported by the decision of this court in the case of Lumpkin County v. Williams, 94 Ga. 657. Judgment reversed.